Citation Nr: 1456542	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the RO held that new and material evidence had been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; however, service connection was not warranted.  The RO revisited the matter in May 2008 and again held that service connection was not warranted for an acquired psychiatric disorder.

In February 2012, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals during a videoconference hearing.  A transcript of the proceeding is of record.

In May 2012, the Board remanded the appeal in order for psychiatric treatment records and a VA examination to be obtained.  A VA examination was obtained in June 2012 and the case was properly returned to the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's personality disorder, diagnosed in service, is a congenital or developmental defect not subject to compensation within the meaning of applicable legislation.

2. The Veteran's diagnoses of depressive disorder, not otherwise specified (NOS), delusional disorder, adjustment disorder, mood disorder NOS, polysubstance abuse disorder, or anxiety disorder did not have their onset in service and are not otherwise related to or due to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306, 3.307, 3.309, 4.125, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in September 2002 and again in August 2007.  These letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, a September 2010 Supplemental Statement of the Case advised the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.304(f)(3).  The appeal was re-adjudicated in a November 2012 Supplemental Statement of the Case.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, the Veteran's hearing testimony, and an informal hearing presentation from the Veteran's representative.

The Board finds that there was substantial compliance with the May 2012 Board remand directives.  The Veteran was afforded a VA examination in June 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appears to report the onset of chronic psychiatric symptoms in service which he attributes to a traumatic event.  

Specifically, the Veteran alleges that he was assaulted by drill instructors during initial entry training.  See Hearing testimony dated February 2012.  

Alternatively, the Veteran also claims he was assaulted by a non-commissioned officer once he was assigned to non-training unit and that he was discharged due to this incident.  See Statement in Support of Claim dated September 2002.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  
In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 5th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2014). 

Service connection for PTSD may also be based on a stressor involving personal assault or trauma of a sexual nature. 38 C.F.R. § 3.304(f)(5) (2014).  

38 C.F.R. § 3.304(f)(3) , provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2014). 

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a) (West 2014).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  

Analysis

As noted above, the Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appears to report the onset of chronic psychiatric symptoms in service which he attributes to a traumatic event.

VA treatment records indicate the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS), rule-out intermittent explosive disorder, delusional disorder, and anxiety disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  

Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  The Board also finds that the amendments to 38 C.F.R. § 3.304 (f) do not apply to his case.  As a result, his stressors must be corroborated.

Service personnel and treatment records indicate the Veteran was discharged due to the diagnosis of a personality disorder.  An in-service psychiatric evaluation dated November 1968 shows the Veteran reported a past history of life-long maladjustment which persisted until his enlistment in the armed services.  The November 1968 examining physician diagnosed the Veteran with passive aggressive personality disorder noting "a life-long inability to deal effectively with his hostility which expresses itself through obstinacy, passive obstructionism."  Service personnel records indicate that the Veteran received 5 non-judicial punishments and two summary court-martials during his enlistment.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no competent and credible evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis must be denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

Treatment records from Beckley VA Medical Center dated November 1998 show the Veteran was treated for Axis I diagnoses of depressive disorder, generalized anxiety disorder, rule-out intermittent explosive disorder and an Axis II diagnosis of personality disorder.  During this consultation, the Veteran complained of being slapped by a non-commissioned officer in his unit.

Treatment records from the Beckley VA Medical Center show the Veteran was treated for psychiatric conditions in September 2003.  The examining physician noted an diagnosis of depressive disorder, not otherwise specified (NOS), delusional disorder, and anxiety disorder with an Axis II diagnosis of personality disorder.

An August 2007 VA letter requested additional information regarding the Veteran's alleged stressor incidents in order to conduct development throught the Joint Services Records Research Center.  The Veteran did not reply with sufficient facts  for the Regional Office to conduct this development and the Veteran was provided with this information in a January 2008 rating decision.  

In a May 2012 remand, the Board directed VA to obtain outstanding treatment records and a VA examination to determine the likely etiology of any claimed psychiatric impairment.

The Veteran was afforded a VA examination in June 2012.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran's Minnesota Multiphasic Personality Inventory (MMPI-2) testing results indicated gross exaggeration of symptoms and functional impairment.  The examiner noted that scales that measure over-reporting of symptoms were "as elevated as they could possibly be."  

The June 2012 examiner opined that due to the gross over-reporting of symptoms, it was not possible to confirm any diagnosis.  The examiner continued, noting even if over-reporting were not an issue, there was no evidence of PTSD, particularly as the stressor criterion were not met.  Specifically, the VA examiner noted that the Veteran's allegation of a non-commissioned officer slapping him and a resultant altercation between the Veteran and the NCO did not meet the criterion for a PTSD stressor.  The examiner noted there was no re-experiencing of symptoms, no avoidance symptoms, and no hyperarousal symptoms.  The Veteran did report current symptoms of sleep disturbance and appetite changes.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the Veteran's own statements as to the claimed stressor events in service to have no credibility.  The Veteran's statements concerning the stressor events in service are competent since the Veteran is competent to describe observable and firsthand events.  However, the Veteran's statements are afforded no credibility for the following reasons.  Service personnel records indicate significant counseling of the Veteran for failure to adhere to established standards.  The Veteran received 5 non-judicial punishments and two summary court-martials during his enlistment.  In contrast, the Veteran alleges that the harassment he experienced in service was in effort to coerce him into re-enlisting.  See Hearing testimony dated February 2012.  

The Board finds this assertion to be facially implausible because of it is deemed to be highly unlikely in light of the facts presented that indicate the Veteran was not conducting himself in accordance with the established standards.  The Veteran's service personnel records are significant for multiple counselings, non-judicial punishments, and court martials.  Additionally, the results of the June 2012 VA examination and the MMPI-2 testing indicate secondary interests such as desire for monetary gain and self-interest weigh against a finding that the Veteran has made credible reports to VA treatment personnel.  
The Veteran himself asserts that he has an acquired psychiatric disability due to the claimed stressor events in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.  Additionally, there is no medical evidence of record linking any acquired psychiatric disability the Veteran may have with his active duty service.

The Board recognizes the Veteran's belief that his perceived mistreatment by a non-commissioned officer during service entitles him to service connection for his current psychological symptoms.  However, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of a psychiatric disorder or a relationship between such condition and service, is not in the category of questions that lend themselves to resolution by lay observation.  See Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Here, the Board finds the June 2012 VA opinion is more probative than the general and conclusory assertions from the Veteran.  The Veteran provided testimony at a February 2012 hearing before the undersigned.  While the Board finds the Veteran competent to report his symptoms, he is not competent to render a medical or psychiatric diagnosis.  

The Board finds the June 2012 VA opinion is entitled to greater probative weight in regards to the etiology of the Veteran's current psychiatric disability than the lay statements of the Veteran because the VA opinion report accurately cites to the clinical evidence of record, is based on the MMPI-2 objective test which is widely accepted in the field of psychiatry, and contains supporting rationale for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The weight of the evidence is against a finding that the Veteran experienced a personal assault stressor as he has alleged.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged stressor occurred as he has reported due to an inconsistency with other evidence of record and facial implausibility.  Caluza v. Brown, 7 Vet. App. 498.  Further, the Veteran does not have a diagnosis of PTSD in accordance of DSM-IV.

Finally, the Board finds that the Veteran was diagnosed with passive aggressive personality disorder in service in November 1968.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

Service connection may, however, still be granted for a disability that was superimposed on a personality disorder and caused additional disability.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects may be service connected where a superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c) , 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows they were unrelated to or superimposed upon his diagnosed personality disorder in service.

Service connection is not warranted for the Veteran's other diagnosed psychiatric disorders as the preponderance of the evidence does not show his current depressive disorder, delusional disorder, and anxiety disorder were unrelated to or superimposed upon his diagnosed personality disorder in service.  

Accordingly, on this record, the evidence does not show that the Veteran has an acquired psychiatric disability that was incurred in or is related to service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


